 


109 HR 6414 IH: Vote Tabulation Audit Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6414 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. Holt introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to establish standards for the open and accurate tabulation of votes and aggregation of vote counts in elections for Federal office, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Vote Tabulation Audit Act of 2006. 
2.Standards For Open and Accurate Tabulation of Votes and Aggregation of Vote Counts 
(a)Requiring States To Meet StandardsSection 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraph: 
 
(7)Requirements for tabulation of votes and aggregation of vote counts 
(A)RequirementsIn tabulating votes and determining the aggregate vote count in any election for Federal office, each State shall meet the following requirements: 
(i)Upon the closing of the polls at each polling place, the appropriate election official shall tabulate each of the following, in the aggregate for the entire polling place and also per precinct in the case of a polling place serving more than one precinct: 
(I)The number of regular ballots cast on each voting machine, and the number cast by hand on regular or emergency ballots, at the polling place. 
(II)The number of votes per candidate (excluding over-votes). 
(III)The number of spoiled ballots. 
(IV)The number of over-votes, under-votes, and blank votes for each candidate (or their equivalent). 
(V)The number of provisional ballots cast, both on paper and by voting machine, including a designation of which method was used. 
(VI)The serial number or numbers (in the case of a system with more than one such number), model, and manufacturer of each voting system on which votes were recorded at the polling place. 
(VII)The total number of individuals who appeared at the polling place to cast ballots, determined by reference to the number of signatures at a sign-in book or other similar independent count. 
(VIII)The total number of voters who cast ballots in all elections for Federal office on the ballot at the polling place. 
(IX)The number of individuals who desired to cast ballots in elections for Federal office at the polling place but were prohibited from casting ballots (including provisional ballots under section 302(a)) by the election official. 
(X)Such other information as the State may require. 
(ii)The appropriate election official at the polling place shall prepare a preliminary certification of the vote count at the polling place (as tabulated under clause (i)) under the observation of the certified tabulation observers admitted to the polling place under subparagraph (F) (if any), shall announce the vote count orally, and shall provide and post a paper copy of the preliminary certification for the admitted tabulation observers and to any election official at the polling place. The election official at the polling place shall ensure that each of the certified tabulation observers admitted to the polling place has full access to observe the process by which the preliminary certification is produced. Election officials shall establish procedures to ensure that any duplicate certificates are accurate and identical. 
(iii)After the requirements of clause (ii) are met, under the observation of the certified tabulation observers admitted to the polling place under subparagraph (F) (if any), an appropriate election official shall display at a prominent location accessible to the public during regular business hours a paper copy of the preliminary certification prepared under clause (ii). Thereafter, an appropriate election official, in the manner prescribed by applicable State or local law, shall transmit the information contained in such preliminary certification to the central vote tabulation center designated for the tabulation of votes by the chief State election official.  
(iv)As soon as practicable after information is entered into the central vote tabulation center under clause (iii), subparagraph (B) (with respect to early votes), subparagraph (C) (with respect to absentee ballots), and subparagraph (D) (with respect to provisional ballots counted as votes in the election), the information shall be displayed on the official public websites of the applicable local election official and chief State election official, and shall be displayed in a manner which displays for each voting system, together with the name of the designated voting official who entered the information and the date and time the information was entered, each of the following: 
(I)The information tabulated under clause (i). 
(II)The number of early ballots cast on each day of the early voting period. 
(III)The aggregate number of early votes cast for each candidate. 
(IV)The number of absentee ballots received on each day on which such ballots are permitted to be received and counted under State law. 
(V)The aggregate number of absentee votes cast for each candidate. 
(VI)The aggregate number of provisional ballots cast. 
(VII)The number of provisional votes cast for each candidate.In no event may the information required to be displayed under this clause be displayed later than noon on the day following the date of the election (or, with respect to information on early votes, absentee ballots, and provisional ballots, prior to the closing of the polls on the date of the election or later than noon on the day following the date on which the votes and ballots are counted). All of the information required to be posted under this clause shall be presented in a format under which any individual may visit the website and view and download all of the information. 
(v)Certified tabulation observers shall be authorized to check the information posted under clause (iv) and compare the information with the preliminary certifications provided under clause (ii), subparagraph (B) (with respect to early votes), subparagraph (C) (with respect to absentee ballots), and subparagraph (D) (with respect to provisional ballots counted as votes in the election). Each website on which information is posted under clause (iv) shall include information on the procedures by which discrepancies shall be reported to election officials. If any discrepancy exists between the posted information and the relevant preliminary certification, the appropriate election official shall display information on the discrepancy on the website on which the information is posted under clause (iv) not later than 24 hours after the official is made aware of the discrepancy, and shall maintain the information on the discrepancy and its resolution (if applicable) on such website during the entire period for which results of the election are typically maintained on such website. 
(vi)The appropriate election official shall preserve archived copies of the preliminary certifications prepared under clause (ii) and reports of discrepancies filed by certified tabulation observers for the period of time during which records and papers are required to be retained and preserved pursuant to title III of the Civil Rights Act of 1960 (42 U.S.C. 1974 et seq.) or for the same duration for which archived copies of other records of the election are required to be preserved under applicable State law, whichever is longer. 
(B)Treatment of ballots cast at early voting sites 
(i)ApplicationThe requirements of this subparagraph shall apply with respect to the preliminary certification of the tabulation of, and the public posting of information related to, ballots cast by individuals in person at designated sites prior to the date of the election.  
(ii)Publication of security proceduresPrior to the commencement of the period during which ballots described in clause (i) may be cast, the chief State election official shall post on the official’s public website the procedures used to ensure that the ballots are secured prior to being counted.  
(iii)Daily count of early ballots castAt the close of business on each day on which ballots described in clause (i) may be cast prior to the date of the election, the appropriate election official at each such site shall— 
(I)post a preliminary count of the total number of ballots cast (excluding information on the votes received by individual candidates), a separate count of the number of ballots cast with respect to each precinct served by the site, and a separate count of the number of individuals who desired to cast ballots at the site but were prohibited from casting ballots (including provisional ballots under section 302(a)) by the election official; 
(II)under the observation of certified tabulation observers admitted to the site under subparagraph (F) (if any), prepare and provide a paper copy of a preliminary certification of the information described in subclause (I); 
(III)under the observation of certified tabulation observers admitted to the site under subparagraph (F) (if any), display at the site, at a prominent location accessible to the public during regular business hours, a paper copy of the preliminary certification prepared under subclause (II); and 
(IV)after meeting the requirement of subclause (III), seal and secure the ballots for transmission to the central vote tabulation center designated to receive and tabulate votes for the jurisdiction involved or for storage at the site. 
(iv)Application of general tabulation requirementsUpon the closing of the polls on the date of the election, the appropriate election official at the site at which such ballots were received or stored prior to the date of the election shall meet the requirements of subparagraph (A) with respect to such ballots (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place.  
(C)Treatment of absentee ballots 
(i)Publication of security proceduresPrior to the first date on which absentee ballots may be requested, the chief State election official shall post on the official’s public website the procedures used to ensure that absentee ballots cast in elections for Federal office in the State are secured prior to being counted. 
(ii)Daily count of ballots mailed and received At the close of each business day on which a State mails or accepts absentee ballots cast in an election for Federal office prior to the date of the election, the appropriate election official shall— 
(I)provide a preliminary count of the total number of absentee ballots mailed and received by the official during that day, a separate count of the number of absentee ballots mailed and received with respect to each precinct under the official’s jurisdiction, and a separate count of the number of absentee ballots received but rejected (separated into categories of the reasons for rejection); 
(II)under the observation of certified tabulation observers admitted under subparagraph (F) to the site at which the ballots are mailed and received (if any), prepare and provide a paper copy of a preliminary certification of the information described in subclause (I); 
(III)under the observation of certified tabulation observers admitted under subparagraph (F) to the site (if any), display at the site, at a prominent location accessible to the public during regular business hours, a paper copy of the preliminary certification prepared under subclause (II); and 
(IV)after meeting the requirement of subclause (III), seal and secure the ballots in the manner provided for under applicable State law. 
(iii)Application of general tabulation requirementsAt the close of business on the last day on which absentee ballots are counted prior to the certification of the election, the appropriate election official at the site at which absentee ballots are received and counted shall meet the requirements of subparagraph (A) with respect to such ballots (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place. 
(D)Treatment of provisional ballots 
(i)Publication of security proceduresPrior to the first day on which provisional ballots may be cast, the chief State election official shall post on the official’s public website the procedures used to ensure that provisional ballots cast in elections for Federal office in the State are secured prior to being counted. 
(ii)Daily count of ballotsAt the close of business on the day on which the appropriate election official determines whether or not provisional ballots cast in an election for Federal office will be counted as votes in the election (as described in section 302(a)(4)), the official shall— 
(I)provide a preliminary count of the number of such ballots for which a determination was made, the number of ballots counted, the number of ballots rejected, and a separate count of the number of individuals at voting sites who desired to cast ballots but were prohibited from casting provisional ballots by the election official (separated into categories of the reason for the prohibition); 
(II)under the observation of certified tabulation observers admitted under subparagraph (F) to the site at which the determination is made (if any), prepare and provide a paper copy of a preliminary certification of the information described in subclause (I); and 
(III)under the observation of certified tabulation observers admitted under subparagraph (F) to the site (if any), display at the site, at a prominent location accessible to the public during regular business hours, a paper copy of the preliminary certification prepared under subclause (II).   
(E)Requirements in Case of System Failure During Tabulation 
(i)In generalIf during the course of tabulating the information required under this paragraph a voting system fails or there is otherwise a system break or error which prevents the appropriate election official from meeting the requirements of subparagraph (A)(i), the official shall— 
(I)under the observation of certified tabulation observers admitted to the site under subparagraph (F) (if any), seal and (in a segregated manner) secure any ballots already counted and any ballots yet to be counted; 
(II)not later than 12 hours after sealing and securing the ballots, repair (directly or by contract) the system under the observation of such observers (if any); and 
(III)as soon as practicable after the system is repaired, resume the tabulation of the information and meet the other requirements of subparagraph (A). 
(ii)Effect of catastrophic failureIf a voting system fails in a catastrophic manner so that it cannot be repaired within the deadline referred to in clause (i)(II), the ballots cast on the system shall be handled and tabulated in the manner provided under applicable State law.  
(F)Admission of certified tabulation observers 
(i)Certified tabulation observer definedIn this paragraph, a certified tabulation observer is an individual who is certified by an appropriate election official as authorized to carry out the responsibilities of a certified tabulation observer under this paragraph.   
(ii)SelectionIn determining which individuals to certify as tabulation observers and admit to a polling place or other location to serve as certified tabulation observers with respect to an election for Federal office, the election official shall give preference to individuals who are affiliated with a candidate in the election, except that— 
(I)the number of individuals admitted who are affiliated with the same candidate for Federal office may not exceed one; and 
(II)the maximum number of individuals who may be admitted shall equal the number of candidates in the election plus 3, or such greater number as may be authorized under State law. 
(iii)Responsibilities of election officialsThe appropriate election official shall provide certified tabulation observers with assistance and materials necessary to enable the observers to carry out their responsibilities under this paragraph, including— 
(I)providing not fewer than 2 hours of training; 
(II)providing sample preliminary certification reports consistent with the reports which will be used on the date of the election; and 
(III)furnishing each observer with an appropriate badge or other identification which may be worn while the observer is exercising the observer’s function under this paragraph. 
(iv)No effect on admission of other observersNothing in this subparagraph may be construed to limit or otherwise affect the authority of other individuals to enter and observe polling place operations under any other law, including international observers authorized under any treaty or observers of the Federal Government authorized under the Voting Rights Act of 1965.  
(G)Mandatory hand recount in case of unresolved discrepancy 
(i)Recount in the case of unresolved discrepancy required prior to certification of resultIf the chief State election official determines, on the basis of information reported under subparagraph (A), that there is an unresolved discrepancy between the information posted on the website of the chief State election official and the preliminary certification provided to a certified tabulation observer under subparagraph (A) for any precinct in which ballots are cast in an election, the chief State election official may not issue a final certification of the results of the election until the appropriate election official has completed a hand count of the ballots cast in the election in the precinct in which the unresolved discrepancy exists, using the voter-verified paper records of votes cast on voting machines if required by Federal or State law or used in the jurisdiction, or (if not) the permanent paper records required to be produced under paragraph (2). 
(ii)Posting of informationThe chief State election official shall ensure that the information obtained during the hand count conducted under clause (i), including the final certified vote totals, shall be displayed on the official public websites of the applicable local election official and chief State election official using the same categories and in the same manner applicable to the information required to be displayed with respect to a preliminary vote count under subparagraph (A)(iv).  
(H)No effect on other tabulation requirementsNothing in this Act may be construed to supersede any requirement that an election official at a polling place report vote totals to a central tabulation facility and address discrepancies the official finds in the aggregation of those totals with other vote totals.  . 
(b)Payments to States To Cover Costs of Carrying Out Tabulations at Certain Polling Places of Votes Cast on Optical Scan Voting Systems 
(1)PaymentsSubtitle D of title II of such Act (42 U.S.C. 15321 et seq.) is amended by adding at the end the following new part: 
 
7Payments to Cover Costs of Tabulations of Votes Cast on Optical Scan Systems 
297.Payments to States to Cover Costs of Carrying Out Tabulations at Certain Polling Places of Votes Cast on Optical Scan Voting Systems 
(a)Payments to StatesThe Commission shall make payments to reimburse eligible States for the costs incurred in obtaining and operating the equipment (including software) necessary to tabulate at the polling places described in subsection (c) the votes cast on any optical scan voting systems used at such polling places, as required under section 301(a)(7)(A)(i). 
(b)Amount of PaymentThe amount of the payment made to a State under this part shall be based upon the reasonable costs incurred by the State in obtaining and operating the equipment described in subsection (a), as determined on the basis of information provided by the State at such time and in such form as the Commission may require.  
(c)Polling Places DescribedA polling place is described in this subsection if, with respect to the most recent elections for Federal office held in the State prior to the enactment of the Vote Tabulation Audit Act of 2006— 
(1)the votes cast in the election were cast on optical scan voting systems; and 
(2)the votes cast on such systems were not tabulated at the polling place but at a central count facility in the State. 
297A.Authorization of AppropriationsThere are authorized to be appropriated for payments under this part such sums as may be necessary for fiscal year 2008, to remain available until expended.. 
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the item relating to subtitle D of title II the following: 
 
 
Part 7—Payments To Cover Costs of Tabulations of Votes Cast on Optical Scan Systems 
Sec. 297. Payments to States to cover costs of carrying out tabulations at certain polling places of votes cast on optical scan voting systems. 
Sec. 297A. Authorization of appropriations.. 
(c)Adoption of Model Posting Format by Election Assistance Commission 
(1)Adoption of model formatPart 3 of subtitle B of title II of such Act (42 U.S.C. 15361 et seq.) is amended by adding at the end the following new section: 
 
223.Model Format For Posting Tabulation of Votes and Aggregate Vote Counts 
(a)Adoption of Model FormatIn the same manner as the Commission adopts the voluntary voting system guidelines under section 222, the Commission shall adopt a model format for the posting of the tabulation of votes and aggregate vote counts which may be used by States in meeting the requirements for the tabulation and aggregation of vote counts produced by voting systems under section 301(a)(7). 
(b)Development of Proposed Model Format by Development CommitteeIn addition to the duties described in section 221(b), the Development Committee shall develop and forward to the Executive Director of the Commission a proposed model format for the Commission to adopt under this section. . 
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to part 3 of subtitle B of title II the following new item: 
 
 
Sec. 223. Model format for posting tabulation of votes and aggregate vote counts.. 
(d)Effective DateSection 301(d) of such Act (42 U.S.C. 15481(d)) is amended by striking January 1, 2006 and inserting January 1, 2006 (or, in the case of the requirements of subsection (a)(7), shall meet such requirements with respect to each election for Federal office held after November 2007).  
 
